            Case 16-11555-jkf               Doc      Filed 12/20/18 Entered 12/20/18 11:04:31                                 Desc Main
                                                      Document     Page 1 of 11
Fill in this information to identify the case

Debtor 1 David Saunders

Debtor 2 Joan Saunders
(Spouse, if filing)

United States Bankruptcy Court for the: EASTERN District of PA
                                                                                   (State)
Case number 16-11555


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                       12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               Wilmington Savings Fund Society, FSB, d/b/a
                               Christiana Trust, not individually but as trustee
Name of creditor               for Pretium Mortgage Acquisition Trust                        Court claim no. (if known)            12
                                                                                             Date of payment change
Last four digits of any number                                                               Must be at least 21 days after date of         2/1/2019
you use to identify the debtor's                                                             this notice
account:                                3581
                                                                                             New total payment:
                                                                                             Principal, interest, and escrow, if any        $1,294.92
Part 1:           Escrow Account Payment Adjustment
  1.   Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $388.30         New escrow payment:           $399.05

Part 2:           Mortgage Payment Adjustment
  2.   Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                                 %           New interest rate:                                        %

           Current principal and interest payment: $                          New principal and interest payment: $

Part 3:           Other Payment Change




16-009587_TC
          Case 16-11555-jkf           Doc      Filed 12/20/18 Entered 12/20/18 11:04:31                   Desc Main
                                                Document     Page 2 of 11
 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




16-009587_TC
               Case 16-11555-jkf               Doc           Filed 12/20/18 Entered 12/20/18 11:04:31               Desc Main
                                                              Document     Page 3 of 11

Debtor 1          David Saunders                                             Case number (if known) 16-11555
            First Name                      Middle Name         Last Name



Part 4:              Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
  number.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X          /s/ Karina Velter                                                    Date     12/20/2018
      Signature

  Print:                 Karina Velter                                            Title    Attorneys for Creditor

  Company                 Manley Deas Kochalski LLC

  Address                 P.O. Box 165028
                         Number             Street

                          Columbus, OH 43216-5028
                         City                        State        ZIP Code

  Contact phone            614-220-5611                                           Email     amps@manleydeas.com




16-009587_TC
 Case 16-11555-jkf       Doc     Filed 12/20/18 Entered 12/20/18 11:04:31           Desc Main
                                  Document     Page 4 of 11


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     :
    David Saunders                   :    Case No.: 16-11555
    Joan Saunders                    :    Chapter 13
                                     :    Judge Jean K. FitzSimon
       Debtor(s).                    :    ***********************
                                     :
                                     :
                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Payment Change

was served on the parties listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   William C. Miller, Chapter 13 Trustee, Chapter 13 Trustee, 2901 St. Lawrence Ave., Reading,
   PA 19606

   Brad J. Sadek, Attorney for David Saunders and Joan Saunders, Sadek and Cooper, 1315
   Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on December ___,
                                                                                          20
2018:

   David Saunders and Joan Saunders, 8122 Rugby Street, Philadelphia, PA 19150


DATE: ______________________
        12/20/18
                                                      /s/ Karina Velter
                                                     Karina Velter, Esquire (94781)
                                                     Adam B. Hall (323867)
                                                     Sarah E. Barngrover (323972)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus, OH 43216-5028
                                                     Telephone: 614-220-5611
                                                     Fax: 614-627-8181
                                                     Attorneys for Creditor
                                                     The case attorney for this file is Karina
                                                     Velter.
                                                     Contact email is kvelter@manleydeas.com


16-009587_TC
                            Case 16-11555-jkf          Doc       Filed 12/20/18           012343
                                                                                      Entered   50267 684911:04:31
                                                                                               12/20/18       044 1273
                                                                                                                     8 9866128
                                                                                                                    Desc Main
                               Document                 Page 5 of 11
                               !"#"$%&&''(
                               )*+,-./0-
                                                                                             áâãäå                                   æçèéêëìëê
                                                                                             íâîâïð ñòå                              æçèçóçìôô
 XXXX 011 016849 044 1273841 8 9682026612
      017420136 45056121 2346596509674 96
 XXXX
                     õö÷øRedacted
                          òùúûüýþ óëôôçÿ0éÿê                                                 16  1221550561238084 11 86
                     âø÷12343 ð÷5üþ êê6çë6çôêÿ
 XXXX                                                                                        !789)          æÿ7éìÿó
                                                                                             :9;<!=         æ077ìôé
                                           Redacted
                                                      89   9                                 >7879          æìôô
                                                                                  #78! !=         æìôô
                               !"#$%                                        $=9<,!=      æìôô
                                                                                             #                           æìôô
                                                                                             2 201 12215505612        æêèç7&ì7ç
                                                                                             16 5056126446423?670266 ôç6 ôê6çôê7

                  @ABCABBADEBF GHCIHJBKLMNO ABCABBADEBF DPAFEQECMPIFCEEHQGFNPIBREQ GH
                  CIHJBKLMNOSMPGFGFIHGH@ABTIMGAHIU FMIMETEHM IHQGMGFHAMIHIMMETLMMANAUUENMIQECMV
                  LUEIFEHAMEMPIMEWEHG@OAKBQECMPIFCEEHQGFNPIBREQ GHCIHJBKLMNO IHQOAKIBEHA
                  UAHREBLEBFAHIUUO UGICUEAHMPEQECMSMPEUEHQEB TIOSGHINNABQIHNE DGMPILLUGNICUE UIDS
                  LKBFKEGMFBGRPMFMA@ABENUAFE AHMPELBALEBMO FENKBGHR MPEQECMV
                   7898=X< "Y9Z97=X8 
                  8%9>77="[<\9\9X  ]9\")X=:
                  98=*78<+^7*!"#"$%&&''(*)*+,
                  -./0-* 8888_X0_```_&'(_/a''"
                  3bcdeefebcghiicjkjlemcdjnopmncgchneqjcghinpmgqebcrspkemrejbthnq cdeq htcdeetteucjfeomcehtmbgudmbvejbghinpmgqebcw
                                                011 016849 044 1259 x64231 4 92264 313 5609
                  [X=< 9 =\97=79\9X  "
                                      !,y;z[[#                            !,y;z[{#                            ;+#Y ,++#|z[
                                   ;+#Y ,++#|z[                           ;+#Y ,++#|z[                               $,,z+;
                                                                                !#};+[;^       ;~|);^
Redacted
Redacted

                    
Redacted


                                                                                                              æ0ÿÿôì&ô                 æ0é7êì&ë
Redacted
                     
 ¡¢£¤¥¦§¤̈©ª«




Redacted

                    'ä(                æ077ìôé                                                       æçéêëìëê æêóëçìÿ&                 æê&ó0ì7ô
Redacted
Redacted
Redacted
                    )âï                æ077ìôé                                                                æçêëêìÿ7                 æêÿóçì7é
                    â*ï                æ077ìôé                                             æçèçóçìôô           æçÿÿì7&                    æôìôô +
Redacted
Redacted

                    )â,                æ077ìôé                                                                 æëÿóì77                  æ077ìôé
Redacted
Redacted
Redacted
                    -.ò                æ077ìôé                                                                æêôÿóìô&                  æó7ÿìêô
                    -.õ                æ077ìôé                                                                æê&ÿëìô7                 æêê7óìêé
                    â./                æ077ìôé                                                                æêÿÿéìê&                 æêé7ëìçô
                    åä*                æ077ìôé                                                                æççÿ&ìê7                 æê77éìçé
                    01á                æ077ìôé                                                                æçëÿ0ìç&                 æç07&ì0ô
                    ò02                æ077ìôé                                                                æ0ôÿçìç7                 æçó70ì0é
                    ðä1                æ077ìôé                                                                æ0&ÿêì0&                 æ0ê7çì&ô
                    -âò                æ077ìôé                                                                æ0ÿÿôì07                 æ0é7êì&é
                   3456789:;< 9=>?@;8:;6 A?B =?75: ?C DEFFGHI GJ56;> :K; L?>:M9M; 8?5:>98:N <:9:; ?>C;6;>9A A9BN:K; A?B;<: L?5:KAO
                   P9A958; <K?QA6 5?:;R8;;6         DGSSG TK; 67CC;>;58; P;:B;;5 :K; =>?@;8:;6 A?B =?75: 956 :K; 9L?Q5:>;UQ7>;6 7< DVNIHFGVW G
                   TK7< 7< :K; <Q>=AQ<G


                          ¬­®¯°®±®®²³´µ°°³¯³®¶®·³¸¹º»¹¶²¯ºµ°¹·¼µ³´³´®¯»³½¯­¯»³µ¾µ³¿µ·¿¹½º¯»»¹½·³¯³³´®®·À¹¸³´®·®Á³®°»º¹¼¯»»¹½·³µ·Â»¹¶²½³¯³µ¹·¿®¯ºÃ
                  ÄÅÆÇÄÈÉÈÊËÌÍ ÎÏÎÐÑÈÄÈ ÄÏÒÄÊÎÆÉÈ ÆÇÎÆÆÇÉËÉÄÈÎÈÓËÔÐÓÈÕÄÆÖÎÑÏÌÆÖÉÎÏÆÇÎÆÑÌÓÎËÉ
                  ÉÏÆÄÆÐÉÒ ÆÌËÉÊÉÄ×ÉÎËÉÆÓËÏ ÌÅÆÇÎÆÈÓËÔÐÓÈØÆÇÄÈÎÏÎÐÑÈÄÈ ÍÎÈÊÎÐÊÓÐÎÆÉÒ ÙÎÈÉÒÌÏÎÏ
                  ÎÈÈÓÖÔÆÄÌÏ ÆÇÎÆÆÇÉÎÊÊÌÓÏÆÄÈÊÓËËÉÏÆÎÊÊÌËÒÄÏÚ ÆÌÆÇÉÆÉËÖÈÌÅÆÇÉÏÌÆÉÎÏÒ
                  ÖÌËÆÚÎÚÉÛÒÉÉÒ ÌÅÆËÓÈÆØÄÅÆÇÉÎÊÊÌÓÏÆÄÈÙÉÇÄÏÒÕÄÏÒÉÅÎÓÐÆÕÌËÄÏÙÎÏÜËÓÔÆÊÑÕÆÇÄÈÎÏÎÐÑÈÄÈ
                  ÖÎÑÏÌÆËÉÅÐÉÊÆÆÇÉÊÓËËÉÏÆÈÆÎÆÉÌÅÆÇÉÎÊÊÌÓÏÆÌËÆÇÉÆÉËÖÈÌÅÎÙÎÏÜËÓÔÆÊÑ ÔÐÎÏØÄÅ
                  ÆÇÉËÉÎËÉÉÏÌÓÚÇÅÓÏÒÈÄÏÆÇÉÉÈÊËÌÍ ÎÊÊÌÓÏÆÎÏÒÆÇÉÈÓËÔÐÓÈÄÈÝÞßÌËÚËÉÎÆÉËÕÆÇÎÆ
                  ÈÓËÔÐÓÈÍÄÐÐÙÉÖÎÄÐÉÒÆÌÑÌÓÍÄÆÇÄÏàßÒÎÑÈÕÔËÌ×ÄÒÉÒ ÆÇÉÎÊÊÌÓÏÆÄÈÊÓËËÉÏÆÓÏÒÉËÆÇÉ
                  ÆÉËÖÈÌÅÆÇÉÏÌÆÉÎÏÒÖÌËÆÚÎÚÉÛÒÉÉÒ ÌÅÆËÓÈÆØ
         Case 16-11555-jkf        Doc      Filed 12/20/18      Entered 12/20/18 11:04:31          Desc Main
Redacted
       !"#$% &'(()*+,*-                       Document       Page 6 of 
                                                                         11!#%./01. 2/3.452
               677869 :;<=>? 6<<>87@ AB;<9>;8=: ;@6@:C:7@ D 6<<>87@ EB;@>=F
GHIJ IJ JKK#!#K L MKNMKIOIKP I KH# #JM$Q MM K L$! ()R)(-* KH$ SH (-R)(-TU JKP#$VJ W$X#MKIJ $#
#YK K KH# MKNMKIOIKPU GH# !JK $#M#K !$KSS# WP!#KQJ Z-[\'+U\+ L QHIMH Z,'&U,' Q#K K KH# #JM$Q
MM K ] KH# $#!I]#$ L Z*T,U*& Q#K KQ$]J KH# !$KSS# NU / JK#$IJ^ _`aI]IMK#J ]ILL#$#M# "#KQ##
W$X#MK#] ]IJ" $J#!#K ] MKNMKIOIKPU
                012345647 85698                  012345647 85698              74 51062          012345647         85698

                                                                                 bcdedfgh bgghifhgj
 klm            bcnnfco beohfopq              bpihrfrh bpihrfrh                 stuvstwvxyuv bhcrrfdo beccofgrj
 xz{            bcnnfco bcoofcdq                       bppgpfooq                |z}z{~ uf bhgidfgo bhhcopfdpj
 zw{            bcnnfco bnrgfeoq              bphdcfoo         q                |z}z{~ uf     bofoo bhodcdfipj
 xz            bcnnfco birgfirq                                                              bcnnfco benrrferj
 yu            bcnnfco birgfirq                                                              bggrfro bepeefdoj
 y            bcnnfco birgfirq                                                             bhhrdfeo bngchfndj
 zy            bcnnfco birgfirq                                                             bhiicfpo bnhrdfpnj
 lw            bcnnfco bhhcifhpq                                                            bhedhfio bgopefhrj
  s            bcnnfco bhhcifhpq                                                            bpcpefno binedfodj
 u             bcnnfco bneegfndq                                                            bpghnfho bchocfno
 ~l            bcnnfco bcnnfco                                                              bchorfdo bcdepfho
 zu            bcnnfco bcnnfco                                                              bcdedfgo bcnnofdo
JKP#$[Q# KIMIWK#] KHKWP!#KJ L$! KH# #JM$Q MM K Q N] "# !]# ] $IS KHIJ W#$I] KKNIS Z\[',TU'-U
GH# NQ#JK !KHNP "NM# JH N] KHO# #YM##]#]         ZU(([ KH# NQ#JK ! K$# I$#] "PKH# !$KSS# MK$MK[ JKK#
$L#]#$N NQU
045 G12 451.[/ /..1G1/           ZU(( /2 .421G4. 1G G4 425 /3G 5 1G4542G  425U
GH# MKNNQ#JK !KHNP "NM# QJ N#JJ KH         ZU((U GH# IK#!J QIKH JK#$IJ^  KH# MM K HIJK$P !P
#YWNI KHIJ[ILP Q N] NI^# L$KH#$ #YWNKI[ WN#J# MNN $ KNNL$##  !"#$% -***,(\'&((U
       Case 16-11555-jkf   Doc   Filed 12/20/18 Entered 12/20/18 11:04:31   Desc Main
                                  Document     Page 7 of 11



0000
0000

0000
Case 16-11555-jkf   Doc   Filed 12/20/18 Entered 12/20/18 11:04:31   Desc Main
                           Document     Page 8 of 11
       Case 16-11555-jkf   Doc   Filed 12/20/18 Entered 12/20/18 11:04:31   Desc Main
                                  Document     Page 9 of 11



0000
0000
0000

0000
Case 16-11555-jkf   Doc   Filed 12/20/18 Entered 12/20/18 11:04:31   Desc Main
                          Document      Page 10 of 11
Case 16-11555-jkf     Doc          Filed 12/20/18 Entered 12/20/18 11:04:31    Desc Main
                                   Document      Page 11 of 11




                P.O. Box 55004                        ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                Suite 100
                Irvine, CA 92619

                www.rushmorelm.com




FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN
DISCHARGED IN BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS
NOT AN ATTEMPT TO COLLECT A DEBT. PLEASE NOTE THAT EVEN IF YOUR DEBT
HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO LONGER PERSONALLY
LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAY,
PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.


IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN
THAT YOU ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS
WAS CALCULATED BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT
ACCORDING TO THE TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST. IF THE
ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS ANALYSIS MAY NOT
REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY
PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS
$50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED
THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
TRUST.

*If there is an amount listed in the “Actual” column under Payments To Escrow Account on
Page 2 above, then this is the assumption that was made and indicates the amount that
would have been paid into escrow for a contractually current loan. This number does not
represent payments that were actually made by you. As discussed above, these escrow
calculations are calculated based on an assumption that the account would be current
according to the terms of the note and mortgage/deed of trust.
